NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IBETH C. CORRAL, AKA Ibeth Christina            No.    18-70985
Corral,
                                                Agency No. A095-343-778
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Ibeth C. Corral, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen her

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and we review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny in

part and grant in part the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen as

untimely. See 8 C.F.R. § 1003.2(c)(2)-(3).

      In reviewing the BIA’s decision not to reopen Corral’s proceedings sua

sponte, our jurisdiction is limited to “reviewing the reasoning behind the decision[]

for legal or constitutional error.” Bonilla, 840 F.3d at 588. It appears the BIA

erred in concluding Corral was statutorily ineligible for cancellation of removal

based on her failure to comply with her grant of voluntary departure, where her

prior petition for review would have automatically terminated her grant of

voluntary departure. See Garfias-Rodriguez v. Holder, 702 F.3d 504, 523-25 (9th

Cir. 2012) (recognizing that 8 C.F.R. § 1240.26(i) automatically terminates a grant

of voluntary departure when an alien files a petition for review); 8 C.F.R.

§ 1240.26(i) (stating “the penalties for failure to depart voluntarily . . . shall not

apply to an alien who files a petition for review”). We remand for the BIA to

consider whether it erred as to Corral’s eligibility, and if so, to reassess Corral’s

request for sua sponte reopening. See Bonilla, 840 F.3d at 588 (“If, upon exercise

of its jurisdiction, this court concludes that the Board relied on an incorrect legal

premise, it should remand to the BIA so it may exercise its authority against the

correct legal background.” (citation and internal quotation marks omitted)).



                                            2                                      18-70985
   The government must bear the costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                     3                                18-70985